Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Applicant’s response, filed 9/27/2021, to the Office action mailed 3/26/2021 (hereinafter “the previous Office action”) is acknowledged.  Applicant canceled Claim 21, amended Claims 12 and 15, and presented arguments in response to the Office action.   
Note:  Applicant has amended claim 12 but has not changed the status label of the claim to “Currently Amended”. 
Claims 1-8 and 10-20 are pending.
Previously withdrawn claim is rejoined. 
Claims 1-8, 10 and 11 remain withdrawn
Claims 12 and 15-20 are presently under consideration.
Applicant’s arguments have been fully considered and are deemed to be persuasive in part.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.


Withdrawn Claim Objections
The objection to Claim 15 set forth in the previous Office action has been withdrawn in view of Applicant’s present claim amendments.

Claim Rejections - 35 USC § 112 – Modified as Necessitated by Claim Amendments
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter, which was not described in the Specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is an Enablement rejection.
To be enabling, the Specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).   (As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”)

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors: 
1) the quantity of experimentation necessary, 
2) the amount of direction or guidance provided, 
3) the presence or absence of working examples, 
4) the nature of the invention, 
5) the state of the prior art, 
6) the relative skill of those in the art, 
7) the predictability of the art, and 
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833,839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons: 
The nature of the invention, and breadth of the claims
The invention (independent claim 12 and claims depending therefrom) is drawn to a method for "treating ovarian cancer” in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a histone deacetylase 6 (HDAC6) inhibitor of Formula I and an epothilone selected from the group consisting of epothilone A, epothilone B, epothilone C, epothilone D, epothilone E, and epothilone F.  Formula I, as defined by claim 12, is as follows:

    PNG
    media_image1.png
    130
    291
    media_image1.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof, wherein, ring B is aryl; R1 is aryl or heteroaryl, each of which may be optionally substituted by halo; and R is H.
Claim 12 is quite broad for reasons discussed below; Formula I defines many thousands of compound, each of which must be tested in combination with each recited epothilone compound.
The invention of independent claim 20 is drawn to a method of enhancing multipolar spindle formation in a cell, comprising contacting the cell with a pharmaceutical combination of claim 1.  The pharmaceutical combination of claim 1 is even broader than that of claim 12.  See the discussion, below.
The state and predictability of the art, and relative skill of those in the art
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
By way of background, three cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
	In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
.	In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two 
In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.” The decision notes that “even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which specific types are known to respond quite differently to various modes of therapy.” 
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  That factor is outweighed, however, by the unpredictable nature of the art.  
With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219 notes the “general unpredictability of the field [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 166 Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  As long as the Specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112, 1st Paragraph is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, the Specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genetech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction.  Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.")
The amount of direction or guidance provided and the presence or absence of working examples 
In the present case, the claims (i.e., claims 12 and 15-19) recite a method of treating ovarian cancer in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a histone deacetylase 6 (HDAC6) inhibitor of Formula I and an epothilone selected from the group consisting of epothilone A, epothilone B, epothilone C, epothilone D, epothilone E, and epothilone F.  Formula I, as defined by claim 12, is as follows:

    PNG
    media_image1.png
    130
    291
    media_image1.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof, wherein, ring B  is aryl; R1 is aryl or heteroaryl, each of which may be optionally substituted by halo; and R is H.
Independent claim 20 is drawn to a method of enhancing multipolar spindle formation in a cell, comprising contacting the cell with a pharmaceutical combination of claim 1.  The pharmaceutical combination recited in claim 1 is as follows and comprises: 


    PNG
    media_image2.png
    283
    517
    media_image2.png
    Greyscale

and an epothilone selected from the group consisting of epothilone A, epothilone B, epothilone C, epothilone D, epothilone E and epothilone F, or pharmaceutically acceptable salts thereof.  Formula I, as recited in claim 20 is broader than the Formula I recited in claim 12.
Formula I defines many thousands of compounds.  The instant specification defines “aryl” as follows (see the last paragraph at page 6):
The term "aryl" refers to a mono- or poly-cyclic carbocyclic ring system having one or more aromatic rings, fused or non-fused, including, but not limited to, phenyl, naphthyl, tetrahydronaphthyl, indanyl, idenyl, and the like. In some embodiments, aryl groups have 6 carbon atoms. In some embodiments, aryl groups have from six to ten carbon atoms. In some embodiments, aryl groups have from six to sixteen carbon atoms. In an embodiment, C5-C7 aryl groups are provided herein.
The instant specification defines “heteroaryl” as follows (see the first paragraph at page 7):
The term "heteroaryl" refers to a mono- or poly-cyclic (e.g., bi-, or tri-cyclic or more) fused or non-fused moiety or ring system having at least one aromatic ring, where one or more of the ring-forming atoms is a heteroatom such as oxygen, sulfur, or nitrogen. In some embodiments, the heteroaryl group has from about one to six carbon atoms, and in further embodiments from one to fifteen carbon atoms. In some embodiments, the heteroaryl group contains five to sixteen ring atoms of which one ring atom is selected from oxygen, sulfur, and nitrogen; zero, one, two, or three ring atoms are additional heteroatoms independently selected from oxygen, sulfur, and nitrogen; and the remaining ring atoms are carbon. Heteroaryl includes, but is not limited to, pyridinyl, pyrazinyl, pyrimidinyl, pyrrolyl, pyrazolyl, imidazolyl, thiazolyl, oxazolyl, isooxazolyl, thiazolyl, thiadiazolyl, oxadiazolyl, thiophenyl, furanyl, indolyl, quinolinyl, isoquinolinyl, benzimidazolyl, benzooxazolyl, quinoxalinyl, acridinyl, and the like. In an embodiment, C4-C7 heteroaryl groups are provided herein.

The specification describes the synthesis of 2 very similar compounds:
Compound A, which has the following structure:

    PNG
    media_image3.png
    107
    268
    media_image3.png
    Greyscale
,
and the instantly elected Compound B, which has the following structure:

    PNG
    media_image4.png
    107
    259
    media_image4.png
    Greyscale
.
1 are benzyl.
Example 2 of the specification discloses a HDAC enzyme assay for Compounds A and B.  Example 3 asserts Compound B increases the frequency of multipolar spindle formation induced by epothilone B in ovarian clear cell adenocarcinoma TOV-21G cells.  Example 4 discloses an in vitro assay that appears to show that Compound B and epothilone B reduce cell proliferation of TOV-21G cells.  No data are provided for any other compounds.  No in vivo assays are present.  No further direction or guidance is disclosed with regard the treatment of ovarian cancer.  
The quantity of experimentation necessary 
In view of the above factors, the quantity of experimentation needed is expected to be great.    
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license. It is not a reward for a search but a compensation for its successful conclusion and 'patent protection' is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" (42 USPQ 2d 1001, Fed. Circuit 1997). 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”  That conclusion is clearly justified here.

Response to Arguments
Applicant argues that “solely for the purpose of expediting prosecution, claim 12 has been amended to specify a method for treating ovarian cancer … In addition, claim 12 has been amended to specify particular definitions for ring B, R1, and R to more closely encompass the compounds disclosed in the specification. Therefore, in view of these amendments, Applicant takes the position that the claims comply with the specification and are enabled.”
Applicant’s argument is persuasive in part.  Previously withdrawn claim 13 has been rejoined (supra) and claims 13 and 14 are not rejected (they are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form; infra).  However, claims 12 and 15-20 remain rejected for the reasons set forth in the rejection, supra.

Conclusion
Claims 12 and 15-20 are rejected.
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/GREGG POLANSKY/Examiner, Art Unit 1629                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629